Citation Nr: 1755418	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  11-25 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

B. Berry, Counsel



INTRODUCTION

The Veteran served on active duty from December 1942 to September 1945.  The Veteran died in December 2013.  The appellant is his widow.


This appeal to the Board of Veterans' Appeals (Board) arose from an August 2010 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for PTSD.  In October 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2011. 

In June 2013, the Board denied service connection for PTSD.  As above, in December 2013, the Veteran died.  In February 2014, the appellant (the Veteran's surviving spouse) requested that she be substituted for the Veteran in this appeal.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (amending the law to allow substitution in cases involving claimants who die on or after October 10, 2008) (codified at 38 U.S.C. § 5121A (2012)).  Such request must be filed not later than one year after the date of the Veteran's death.  Id.  As provided in the law, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C. § 5121(a)..."  Id.  The appellant's request to substitute for the Veteran in this appeal has been granted. 

The appellant appealed the Board's June 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2014 Order, the Court granted a Joint Motion (filed by representatives of both parties) to vacate the June 2013 Board decision and remand the claim on appeal to the Board for further proceedings consistent with the Joint Motion.

In March 2015, the Board remanded this matter to the agency of original jurisdiction (AOJ) for further evidentiary development consistent with the Joint Motion.  After accomplishing further action, , the AOJ continued to deny  the claim (as reflected in the August 2017 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

As regards characterization of the appeal, as noted in the prior remand,  the August 2011 SOC also included other issues denied in the August 2010 rating action-the matters of entitlement to a rating in excess of 10 percent for a left hand scar with weakness of grip, and entitlement to an increased, compensable rating for residuals of left hand injury.  However, in his September 2011 substantive appeal, the Veteran expressly limited his appeal to the PTSD issue, and did not-through any document filed by him or his representative at that time-thereafter timely perfect an appeal as to the higher rating claims.  Hence, the only matter before the Board is that set forth on the title page.  As such, although the Veteran's representative listed (but did not argue) the higher rating claims in January and April 2013 submissions, and the RO listed the higher ratings claim in certifying the appeal, these listings were in error. 

As regards representation, the Board notes that, although the Veteran had previously been represented by Disabled American Veterans, the appellant has not sought representation.  As such, she is recognized as proceeding pro se in this appeal.

In May 2013, a Deputy Vice Chairman advanced this appeal on the Board's docket.  See 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017). 

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All such records have been reviewed.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  VA has conceded the occurrence of the Veteran's claimed in-service stressor of severely injuring his left hand.

3.  Competent, probative evidence does not establish that the Veteran met the diagnostic criteria for PTSD at any point pertinent to the current claim and prior to his death, .


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). 

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in an October 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the service connection claim for PTSD, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA and specifically advised the Veteran of evidence needed for stressor verification purposes.  The October 2009 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The August 2010 rating decision reflects the initial adjudication of the claim after issuance of the letter.  

While the October 2009 letter was addressed to the Veteran and not the current appellant, issuance of another notice letter regarding the claim on appeal is not required as the appellant has been substituted for the Veteran.  See VBA Fast Letter 10-30 (August 10, 2010) (amended April 3, 2013) (If an adequate VCAA notice letter was previously sent to the original claimant, a new VCAA notice letter will not be provided to the individual requesting substitution). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of private and VA treatment records dated from April 1968 to June 1969, and from February 1981 to December 2013, as well as a September 2009 VA psychiatric examination report.  Also of record and considered in connection with the appeal are the various written statements from the Veteran, his daughters, his sons, and the appellant, as well as from the Veteran's  representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claim for service connection for PTSD, prior to appellate consideration, is required.

In March 2015, the Board remanded this claim to obtain all outstanding VA treatment records dated from August 2011 through December 2013 and to send the appellant a letter requesting that she provide sufficient information to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  As above, VA treatment records from August 2011 through December 2013 were associated with the electronic claims file.  The AOJ sent a letter to the appellant in April 2015 asking her send any additional treatment record related to the Veteran's PTSD  or to completer the attached VA Form 21-4142, Authorization and Consent to Release Information to enable VA to attempt to obtain any such  records; however, no additional records were submitted or identified,.  .  Under these circumstances, the Board finds that there has been substantial compliance with the March 2015 remand directives such that no further action in this regard is warranted.    See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that substantial, rather than strict, compliance, is required).

In summary, the duties imposed by the VCAA have been considered and satisfied.  .  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on the claim herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.30.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

The evidence needed to establish the occurrence of a claimed in-service stressor is typically dependent upon whether the Veteran engaged in combat with the enemy, as well as whether the claimed in-service stressor is related to such combat; or, if not, whether there objective evidence to verify the occurrence of the claimed stressor.  See 38 C.F.R. 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see also 38 U.S.C. § 1154 (b) (2012).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board. 

Several theories of entitlement to service connection for PTSD have been advanced, to include that the Veteran's PTSD was the result of in-service mustard gas exposure, and that he had PTSD as a result of sustaining a significant wound to his left hand during service.

In this case, service treatment records confirm that the Veteran sustained a significant wound to his left hand during service; hence, the AOJ has conceded the occurrence of this in-service stressor.  However, as  explained below, the claim must nonetheless be denied because the first essential criterion for service connection for PTSD-medical  diagnosis of the disorder in accordance with the applicable diagnostic criteria-has  not been met. 

The report of the Veteran's September 1942 enlistment examination shows a normal mental system.  In June 1944, he severely injured his left hand and was hospitalized for several months.  Thereafter, in April 1945 he was treated for psychoneurosis, hysteria, moderate, manifested by apparent inability to use left hand, following injury when his hand was pinned against building by board. Another April 1945 service treatment record noted psychoneurosis, mixed type, severe, manifested by insomnia, loss of weight, nervousness and hysterical palsy of left hand following accident to hand in June 1944.  Later in April 1945, it was noted that the Veteran's left hand disorder had long healed but that he continuously complained of pain to the point where he appeared to have a mental illness.  He was recommended for separation from service. 

In May 1945, the Veteran he was diagnosed with mental deficiency, moron.  Another May 1945 record shows an impression of conversion hysteria in a mental deficient (moron level) and he was given a 30-day furlough.  A July 1945 service treatment record notes a diagnosis of mental deficiency, moron level, mental age 9 years, manifested by poverty of ideas, poor judgment, inability to grasp the significance of ordinary situations, production of somatic complaints as compensation for his general inadequacy, inaptness for military service.  He was discharged from service in September 1945 due to his mental problems. 

Immediately after service, the RO issued a rating decision in December 1945 which denied service connection for "mental deficiency, moron," noting that this was a congenital disorder.  In May 1968 the Veteran filed a claim for service connection for a psychiatric disorder.  In connection with this claim, the Veteran submitted VA treatment records showing that he was hospitalized for psychiatric problems beginning in May 1968 and ultimately diagnosed with schizophrenia, paranoid type.  He also submitted a statement from Dr. H.S.R. who indicated that he first treated the Veteran in 1960 for psychiatric problems.  The RO denied service connection for schizophrenia in August 1968 and the Board confirmed the denial in May 1970. 

VA treatment records show that the Veteran experienced a cerebral vascular accident in June 2008.  He was hospitalized for approximately one month and, at that time, he was diagnosed with dementia.  A depression screening was done as well, which found no evidence of clinical depression, although  it was noted that, due to the dementia, results of the screening may not be accurate. 



The Veteran filed the current claim for PTSD in June 2009.  He was afforded a VA psychiatric examination in September 2009.  The examiner attempted to determine whether the Veteran had a diagnosis of PTSD but was unsuccessful because the Veteran had dementia and the examiner was unable to get an adequate assessment.  The examiner noted that the records revealed that the Veteran was hospitalized during service in 1945 for psychiatric conditions which seemed related to combat.  The Veteran's daughter summarized an account of the Veteran's war experiences.  The examiner opined that a nexus between the Veteran's claimed war experiences and the Veteran's hospitalization might be reasonably assumed, the symptom complex required for formal and chronic diagnosis of PTSD simply could not be assessed.  By rating decision dated in August 2010, the RO denied service connection for PTSD. 

Subsequent VA treatment records dated through December 2013 also show impressions of dementia.  Significantly, a June 2011 VA psychiatric treatment record shows Axis I diagnoses of vascular dementia and Alzheimer's dementia and indicates that an Axis II diagnosis was deferred.  A July 2011 VA treatment record shows problems with dementia and occasional agitation/hyper arousal with a history of combat experience in World War II; R/O (rule out) PTSD. 

As indicated above, psychiatric diagnoses , to include diagnoses of PTSD, must be rendered in accordance with the diagnostic criteria for the condition set forth in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM).  See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM).  When a case is certified to the Board on or after August 4, 2014, the diagnosis of an acquired psychiatric disorder must be in accordance with the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-5). 38 C.F.R. § 4.125(a).  See 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-5). The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  This claim was certified to the Board prior to August 4, 2014.  Thus, with respect to this claim, a diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth DSM-IV).

While, as indicated above, a single, July 2011 VA treatment record shows an impression of R/O (rule out) PTSD, the remaining VA treatment records document clear diagnoses of dementia only.  Moreover, the September 2009 VA examiner determined-following review of the claims file, and a limited interview with the Veteran and the appellant-that he could not conclude that the Veteran met the diagnostic criteria for a diagnosis of PTSD (essentially, due to the Veteran's impairment associated with his dementia) is consistent with the other evidence of record.  Unfortunately, this evidence does not support a finding that at any point pertinent to this appeal and prior to his death, the Veteran met the DSM-IV criteria for a diagnosis of PTSD.  Significantly, moreover, although given opportunities to do so, the appellant has not submitted or identified any  competent, probative evidence showing that the criteria for such a diagnosis were met prior to the Veteran's death. 

Furthermore, as regards any direct assertions by the Veteran, his children, and/or  the appellant attempting to establish that the Veteran had a current diagnosis of  PTSD on the basis of lay assertions, alone, the Board finds that such lay assertions provide no basis for allowance of the claim.  The matter of whether the Veteran actually met the diagnostic criteria for PTSD is a complex medical question within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to attest to matters observed or otherwise within their personal knowledge, and to provide opinions on some related  medical matters (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of whether the Veteran met the diagnostic criteria for PTSD falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  However well meaning, as none of the identified individuals is shown to have the specialized training, experience, and expertise to competently conclude that the diagnostic criteria for specific psychiatric disorder-here, PTSD-were met, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for PTSD must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports a finding that the diagnostic criteria for PTSD were met at any point pertinent to the current claim and prior to the Veteran's death,  that doctrine is not applicable.  See 38 U.S.C. §  5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


